Exhibit 10.3

 

--------------------------------------------------------------------------------

 
Joint Membership Interest Purchase Agreement
 
dated as of December 2, 2011
 
Among
 
Conventus Ltd.,
 
Amarant Mining Ltd.,
 
Global Gold Corporation,
 
Global Oro LLC and
 
Global Plata LLC
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


This JOINT AND MEMBERSHIP INTEREST PURCHASE AGREEMENT (the Agreement), dated
December 2, 2011, by and among (i) Conventus Ltd., a company formed under the
laws of the British Virgin Islands (“Conventus”), (ii) Amarant Mining Ltd., a
company formed under the laws of the British Virgin Islands (“Amarant”), (iii)
Global Gold Corporation, a Delaware Company (“GGC”), (iv) Global Oro LLC, a
Delaware Limited Liability Corporation (“Global Oro”), (v) Global Plata LLC, a
Delaware Limited Liability Corporation (“Global Plata”) and (vi) Ian Hague,
solely for purposes of Section 3.02(b)(vi), Section 9 and Section 10.
 
WHEREAS, Compañia Minera Global Gold Valdivia S.C.M. (“GGV”) has a mining
interest in property at Pureo in south central Chile, near Valdivia (the “Pureo
Property”);
 
WHEREAS, Minera Global Chile Limitada, a Chilean company ("Minera Global"), owns
a 51% interest in GGV and Global Oro owns a 49% interest in GGV;
 
WHEREAS, Global Oro currently has a 50% interest in Minera Global;
 
WHEREAS, Global Plata currently has a 50% interest in Minera Global;
 
WHEREAS, GGC currently has a 100% membership interest in Global Oro (the “Global
Oro Interest”);
 
WHEREAS, GGC currently has a 100% membership interest in Global Plata (the
“Global Plata Interest”);
 
WHEREAS, GGC and Conventus entered into a Heads of Agreement, dated October 27,
2010, pursuant to which Conventus would acquire a 100% interest in GGV;
 
WHEREAS, pursuant to the Heads of Agreement, Conventus is required to make $5
million in payments (not including any bonus payments as set out in the Heads of
Agreement) in connection with the acquisition of the 100% interest in GGV, of
which $1,000,000 has been paid by Conventus on a timely basis (the “Past GGV
Payments”) and of which the next $1,000,000 is due on December 15, 2011 2011 and
will be paid by Amarant as per section 3.03 (a);
 
WHEREAS, Conventus wishes to assign its interest and rights to acquire the 100%
interest in GGV to Amarant and for all payments made to date for such
acquisition to be credited to Amarant;
 
WHEREAS, Amarant shall pay Conventus $5,000,000 as consideration for the
assignment and transfer of its rights and interests to acquire GGV and to be
credited for the $1,000,000 payments to date; and
 
WHEREAS, GGC wishes to transfer the Global Oro Interest and the Global Plata
Interest to Amarant, and, as consideration for such transfers, Amarant wishes to
issue to GGC an amount of membership interests equal to 1% of all Amarant
membership interest (the “1% Amarant Interest”);
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, and intending to
be legally bound, the Parties hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 


ARTICLE I
 
INTERPRETATION
 
1.01           Interpretation.  In this Agreement, unless the context indicates
otherwise, the singular includes the plural and the plural the singular;
references to statutes, sections or regulations are to be construed as including
all statutory or regulatory provisions consolidating, amending, replacing,
succeeding or supplementing the statute, section or regulation referred to;
references to “writing” include printing, typing, lithography, facsimile
reproduction and other means of reproducing words in a tangible visible form;
the words “including,” “includes” and “include” shall be deemed to be followed
by the words “without limitation” or “ but not limited to” or words of similar
import; references to articles, sections (or subdivisions of sections),
exhibits, appendices, annexes or schedules are to those of this Agreement unless
otherwise indicated; references to agreements and other contractual instruments
shall be deemed to include all exhibits, schedules and appendices attached
thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement; references to days shall mean
calendar days unless specified otherwise; and references to Persons include
their respective successors and permitted assigns. Any obligation that falls due
under this Agreement on any day that is a Saturday, Sunday or other day on which
commercial banks are authorized to close under U.S. federal law or the law of
the State of New York shall be due on the following day on which commercial
banks are not authorized to close U.S. federal law or the law of the State of
New York.
 
ARTICLE II
 
ASSIGNMENT AND TRANSFER


2.01           As of the date hereof, Conventus assigns and transfers any and
all rights that it has under the Heads of Agreement and to the acquisition of a
100% interest in GGV to Amarant, and GGC agrees to such assignment and
transfer.  Conventus and GGC agree that the Past GGV Payments are to be credited
to Amarant as of the date hereof, provided that if this Agreement is terminated
for any reason prior to a Closing (as defined herein), all credit for the Past
GGV Payments shall revert to Conventus. Amarant shall pay Conventus the amount
set out in the recitals as consideration for this assignment and transfer.
 
ARTICLE III
 
PURCHASE AND SALE OF MEMBERSHIP INTERESTS
 
3.01           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, at the Closing (as set out in Section 3.02):
 
(a)  
GGC shall sell, transfer, assign and convey to Amarant, and Amarant shall
purchase, receive and acquire from GGC, the Gold Oro Interest, free and clear of
any mortgage, pledge, assessment, security interest, lien (other than for taxes
not yet due and payable), adverse claim, levy, charge or other encumbrance of
any kind (“Lien”), as partial consideration for (i) the 1% Amarant Interest set
out in Section 3.03(i), (ii) the Additional Payments as set out in Section 3.03
and (iii) the Bonus Payments as set out in Section 3.03; and

 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
GGC shall sell, transfer, assign and convey to Amarant, and Amarant shall
purchase, receive and acquire from GGC, the Gold Plata Interest, free and clear
of any Lien, as partial consideration for (i) the 1% Amarant Interest set out in
Section 3.031(i), (ii) the Additional Payments as set out in Section 3.03 and
(iii) the Bonus Payments as set out in Section 3.03;

 
3.02           The Closing.
 
(a)  
Subject to the terms and conditions of this Agreement, the closing of the
purchase and sale of the interests contemplated in Section 3.1 (the “Closing”)
shall take place at the offices of Sanders Ortoli Vaughn-Flam Rosenstadt LLP,
501 Madison Avenue, 14th Floor, New York, New York (or such other place as the
Parties may mutually agree), on the fifth day following the satisfaction or
waiver of the conditions to the obligations of the parties hereto set forth in
Article VII (other than conditions that by their nature are to be satisfied at
Closing, and subject to the satisfaction or waiver of such conditions), or at
such place or on such date and at such time as the Parties shall mutually agree
(the “Closing Date”).

 
(b)  
At the Closing,

 
(i) GGC shall deliver to Amarant good and valid instruments of sale, transfer,
assignment and conveyance in form reasonably satisfactory to Amarant, selling,
transferring, assigning and conveying to Amarant good and valid title to the
Global Oro Interest (including a Global Oro members’ resolution approving the
transfer and an Amended and Restated Operating Agreement for Global Oro (the
“Amended Global Oro Operating Agreement”) setting out Amarant 100% interest in
Global Oro);
 
(ii) GGC shall deliver to Amarant good and valid instruments of sale, transfer,
assignment and conveyance in form reasonably satisfactory to Amarant, selling,
transferring, assigning and conveying to Amarant good and valid title to the
Global Plata Interest (including a Global Plata members’ resolution approving
the transfer and an Amended and Restated Operating Agreement for Global Plata
(the “Amended Global Plata Operating Agreement”) setting out Amarant’s 100%
interest in Global Plata);
 
(c)  
GGV and Amarant shall assume the royalty obligations to Mr. Ian Hague, domiciled
in New York City, of a 1.75% net smelter return royalty (the “NSR”) payable from
the sale of gold and all other metals produced from the Pureo Property. The NSR
shall be paid quarterly and shall be accompanied by a statement summarizing the
calculations for the payment. The quarterly NSR are subject to adjustment at the
end of the accounting year with underpayments to be paid within 30 days of the
completion of accounts and overpayments to be deducted from future NSR
payments.  Ian Hague is entitled to inspect and audit production and sales
records no more than twice a year and after providing at least 30 days notice.
Nothing herein shall restrict Amarant from transferring all or any portion of
its interest in the Pureo Property so long as such transfer remains subject to
the NSR. If Amarant transfers all or any portion of its interest in the Pureo
Property, upon obtaining from the transferee a written assumption of the NSR
with respect to the interest so transferred, Amarant shall thereupon be relieved
of all liability for payment of the NSR that may arise after the transfer with
respect to such transferred interest.

 
 
3

--------------------------------------------------------------------------------

 
 
3.03
Post-Closing Matters.

 
(a)  
Amarant agrees that it shall pay GGC an additional $4,000,000 at any time prior
to December 14, 2014 with minimum payments of (i) $1,000,000 on or before
December 15, 2011, (ii) an additional $1,000,000 on or before December 15, 2012,
(iii) an additional $1,000,000 on or before December 15, 2013 and (iv) an
additional $1,000,000 on or before December 15, 2014 (such payments in (i) to
(iv), the “Additional Payments”); further provided that Amarant may pay all of
the Additional Payments prior to December 15, 2014. If Amarant fails to meet any
payment obligations under this Agreement and, other than for the Additional
Payment due on  December 15, 2011, has not cured such failure within sixty days
of its occurrence, (i) interest shall accrue on the unpaid amount of the missed
payment obligation (the “Unpaid Amount”) from the date of such missed payment
until the Unpaid Amount is paid at a rate of 12% per annum, (ii) GGC may convert
such outstanding amount into common stock of Amarant if Amarant is quoted on a
market or quotation system at a conversion price that shall be equal to VWAP
over the past 30 days on which the stock traded or (iii) GGC may immediately
declare all amounts due under this agreement.

 
 
In Connection with (i) above, any interest due under this section shall be paid
quarterly and interest not paid when due shall be added to the Unpaid Amount. 
Amarant shall pay all of GGC’s reasonable costs, including attorneys fees, in
connection with recovering the Unpaid Amount.
 
In connection with (ii) above “VWAP” shall mean the volume weighted average
price of Amarant’s common shares during any trading day as reported by or based
on information provided by Bloomberg LP or other reputable reporting service
reasonably acceptable to Amarant.

 
(b)  
Amarant agrees that it shall provide semi-annual reports to GGC as to GGV’s
annual production and that GGC may, with reasonable notice which shall be at
least 30 days, inspect and audit development, production and property records of
GGV; provided that if Amarant is subject to the reporting requirements of the
Securities Exchange Act of 1934 (or voluntarily complies with such act), Amarant
is under no obligation to disclose any information which has not been included
in filings with the U.S. and Securities and Exchange Commission under such Act
or the Securities Act of 1933.

 
(c)  
Amarant agrees that if within seven years of the date hereof, GGV, Amarant or
any of their successors produces 150,000 ounces of gold from the Pureo Property,
Amarant shall pay (or cause to be paid) to GGC a one-off bonus of $2,500,000,
with such bonus to be paid within 60 days of achieving such production (the
“Bonus Payment”).

 
(d)  
For as long as Additional Payments are due under this Agreement, Amarant agrees
that prior to relinquishing, selling or otherwise transferring GGV, Minera
Global, Global Oro or Global Plata or all of GGV’s property rights related to
the Pureo Property, it shall provide GGC written notice of the pertinent terms
and conditions of the offer of the proposed sale and the proposed assignment
including all documents containing the offer. GGC shall have fifteen days from
the date such notice is delivered to notify Amarant whether it elects to acquire
the offered interest at the same price and on the same terms and conditions as
set forth in the notice. In the event any consideration to be paid pursuant to a
third party offer is not in US dollars, the non-assigning party shall have the
right to substitute for such consideration the fair market value thereof in US
dollars as determined by reference to the noon-dollar buying rate as published
by Bloomberg on the date of notice. In the event GGC does not exercise its right
of first refusal, the assigning party shall have 90 days to complete the
assignment on the terms and conditions contained in the notice after which 90
days the right of first refusal of GGC shall once again apply.

 
 
4

--------------------------------------------------------------------------------

 


 (e)  
GGC agrees that until December 31, 2011 it shall provide Amarant with reasonable
consulting services and technical assistance in connection with the Pureo
Property, including its development, production, exploration and expansion.

 
(f)  
Amarant agrees that within four months of the Closing it shall pay the funds due
Conventus pursuant to Article II of this Agreement.  Amarant’s failure to pay
such consideration to Conventus shall not affect any of the other obligations of
this Agreement.

 
(g)  
GGC covenants that it shall not distribute as a dividend or any other form of
distribution to its shareholders any of the shares of Amarant that it receives
as part of the 1% Amarant Interest.  This provision shall apply to GGC for as
long as it holds any Amarant shares acquired under this Agreement, provided that
this provision shall cease to apply if Amarant becomes a reporting company under
the Securities Exchange Act of 1934.

 
(h)  
Amarant covenants that within six months of the Closing it shall have caused
each of GGV and Minera Global to have taken all corporate action necessary to
change their respective names such that neither GGV nor Minera Global shall have
the word “Global” (or any similar word) in its name.

 
(i)  
On or before December 15, 2011, Amarant shall (i) issue and convey to GGC, and
GGC shall purchase, receive and acquire from Amarant, the 1% Amarant Interest,
free and clear of any Lien, in consideration for the Global Oro Interest set out
in Section 3.01(a), the Global Plata Interest set out in Section 3.01(b) and
(ii) deliver to GGC a copy of its charter documents and all amendments thereto.

 
ARTICLE IV
 
UNIVERSAL REPRESENTATIONS AND WARRANTIES
 
Each of the Parties hereby makes the following representations and warranties
(severally and not jointly), as of the date hereof and as of the Closing Date,
to each of the other Parties.  The term “knowledge” as used in this Agreement
shall be deemed to mean actual, constructive and imputed knowledge of the
officers and directors of a Party that is not an individual.
 
4.01           Organization, Qualification and Corporate Power.  It (i) is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation as set out in the recitals to this Agreement, (ii) has full
corporate power and authority to execute, deliver and perform this Agreement and
to perform its obligations hereunder, (iii) has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted and (iv) is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary.
 
 
5

--------------------------------------------------------------------------------

 
 
4.02           Authorization; No Conflict; No Default.  The execution and
delivery by it, and performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby (a) have been duly
authorized by all of its requisite corporate action and (b) will not (i) violate
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and the rules and regulations of any governmental
authority (which throughout this Agreement shall include national, state,
provincial, local, first nation or other native people’s authorities) applicable
to it or by which any of its property or assets is bound or affected or (ii)
violate or conflict with or result in a breach of any provision of its
certificate of formation or limited liability company agreement.  It is not in
material default, and no condition exists that with notice or lapse of time or
both would constitute a material default under, any agreement, contract, lease,
license instrument or other arrangement to which it is a party or by which any
of its assets are bound, except, in each case, as would not be material.
 
4.03           Validity.  It has duly executed and delivered this Agreement
which constitutes the valid and binding obligation of it, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereinafter in effect relating to creditors’ rights generally, and general
equitable principles.
 
4.04           Time is of the Essence.  The Parties hereto agree that time is
off the essence in reaching the Closing.
 
ARTICLE V
 
SPECIFIC REPRESENTATIONS AND WARRANTIES
 
5.01           GGC Representations and Warranties. GGC hereby represents and
warrants to the other Parties, as of the date hereof and as of the Closing Date,
the following matters as applicable to GGC and each of Global Oro, Global Plata,
Minera Global and GGV (each a “GGC Subsidiary”) and each GGC Subsidiary that is
party to this agreement represents and warrants as to the accuracy of the
information in Section 5.01 concerning such GGC Subsidiary:
 
(a)
Indebtedness.  No GGC Subsidiary has any outstanding indebtedness for borrowed
money (other than to another GGC Subsidiary) or any outstanding guarantees of
any indebtedness for borrowed money of any person, and is not directly or
indirectly liable upon or with respect to (by discount, repurchase agreement or
otherwise), or obligated in any other way to provide funds in respect of, or to
guarantee or assume, any debt, obligation or dividend from any Person.

 
(b)
Taxation.  Each GGC Subsidiary (i) has filed all material U.S. federal, state,
local and all non-U.S. income, franchise and other Tax returns and reports
required to be filed through the date of this Agreement and has paid all taxes
due thereon, and (ii) no material tax deficiency has been determined adversely
to a GGC Subsidiary nor does GGC have any knowledge of any material tax
deficiencies pertaining to a GGC Subsidiary.

 
 
6

--------------------------------------------------------------------------------

 
 
(c)
Disputes/Litigation.  (i) There is no (and has not been any) action, lawsuit,
proceeding, inquiry or investigation before or by any governmental authority
pending or, to the knowledge of GGC, threatened against or affecting the Pureo
Property or any GGC Subsidiary or any of their officers or directors (in their
capacity as officers and directors of a GGC Subsidiary) and (ii) there is no
(and has not been any) civil action, lawsuit, arbitration or other similar
proceeding, before or by any governmental authority pending or, to the knowledge
of GGC, threatened against or affecting any GGC Subsidiary or any of their
officers or directors (in their capacity as officers and directors of a GGC
Subsidiary).

 
(d)
Environmental.  Each GGC Subsidiary (i) is in compliance with all Environmental
Laws (as defined below), (ii) has received all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
businesses, (iii) has conducted all necessary environmental assessments and (iv)
is in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i) through (iv), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a material adverse effect.  In connection with the Environmental
Laws, neither GGC or any of the GGC Subsidiaries are aware of any claim,
threatened or potential claim or circumstances related to any of assets or
properties of a GGC Subsidiary (whether arising from a GGC Subsidiary or a
previous owner) that GGC or such GGC Subsidiary should reasonably believe would
lead to a GGC Subsidiary’s criminal or civil liability. The term “Environmental
Laws” means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, dams, land surface or subsurface
strata), including, without limitation, laws relating to mining, emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 
(e)
Subsidiaries. No GGC Subsidiary has a 33% or greater equity interest in any
entity, except as set out in the Recitals to this Agreement.

 
(f)
Global Oro Capitalization and Title. Global Oro currently only has one member,
GGC, and upon Closing and in accordance with the draft Global Oro Amended
Operating Agreement, Global Oro will have only one member, Amarant. GGC’s
interest in Global Oro is validly issued, fully paid and non-assessable.  GGC
has not entered into any agreement or delivered any document that in any way
restricts the transferability of the Global Oro Interest or Amarant’s full
exercise of its rights as an owner of the Global Oro Interest after the Closing
Date.

 
(g)
Global Plata Capitalization. Global Plata currently only has one member, GGC,
and upon Closing and in accordance with the draft Global Plata Amended Operating
Agreement, Global Plata will have only one member, Amarant. GGC’s interest in
Global Plata is validly issued, fully paid and non-assessable.  GGC has not
entered into any agreement or delivered any document that in any way restricts
the transferability of the Global Plata Interest or Amarant’s full exercise of
its rights as an owner of the Global Plata Interest after the Closing Date.

 
 
7

--------------------------------------------------------------------------------

 
 
(h)
Minera Global Capitalization. Minera Global currently has two members, Global
Oro and Global Plata, and upon Closing it shall have the same and no additional
members. Global Oro and Global Plata’s interest in Minera Global is validly
issued, fully paid and non-assessable.  Neither of Global Oro or Global Plata
has entered into any agreement or delivered any document that in any way
restricts Amarant’s full exercise of its rights as an indirect owner of all of
the interests in Minera Global after the Closing Date.

 
(i)
GGV Capitalization. GGV currently has only two members, Minera Global and Global
Oro, and upon Closing its sole members shall be Minera Global and Global Oro.
Minera Global’s interest in GGV is validly issued, fully paid and
non-assessable.  Minera Global has not entered into any agreement or delivered
any document that in any way restricts (i) Minera Global’s full exercise of its
rights as a direct owner of its interests in GGV or (ii) Amarant’s full exercise
of its rights as an indirect owner of all of the interests in GGV after the
Closing Date.

 
(j)
Representations of GGC Subsidiaries. Each of the representations of the GGC
Subsidiaries made in this Agreement are true, complete and accurate.

 
(k)
Financial Data. All financial data provided to Amarant regarding a GGC
Subsidiary and all financial data filed by GGC concerning a GGC Subsidiary is
true and accurate as of the date of such financial data and GGC knows of no
reason to amend or restate any such financial information.

 
(l)
Foreign Corrupt Practices.  Neither GGC nor any GGC Subsidiary nor any director,
officer, agent, employee or other Person acting on behalf of GGC or any GGC
Subsidiary has, in the course of its actions for, or on behalf of, GGC or any
GGC Subsidiary (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 
(m)
Affiliated Transactions.  None of the officers, directors or employees of GGC or
any GGC Subsidiary is presently a party to any transaction with any GGC
Subsidiary, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other Person in which any
such officer, director, or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

 
(n)
Property.  Schedule 5.01(n) sets out a list of all assets and real property
owned by each GGC Subsidiary, including maps and documentation showing the
location and title of all real property owned or leased by such GGC Subsidiary
or which such GGC Subsidiary otherwise has the right to exploit (the
“Assets”).  Each GGC Subsidiary has good, clear and marketable title to the
Assets, except as otherwise set out in Schedule 5.01(n), and all Assets are free
and clear of Liens.  There are no condemnation, environmental, zoning or other
land use regulation proceedings, either instituted or threatened, which would
have a material adverse effect on the use or operation of the Assets.  The
Assets are in good condition and repair and are fit for the purposes for which
GGC currently intends to use them.  No person other than GGC owns any assets or
holds any property interest or license rights to any assets, including the
Assets which are used in the actual or intended business of GGC.

 
 
8

--------------------------------------------------------------------------------

 
 
(o)
Contracts. Schedule 5.01(o) sets out all contracts of each GGC Subsidiary that
are necessary for such GGC Subsidiary’s actual or intended business and for
which such GGC Subsidiary is required to make expenditures (in a single
transaction or a series of transactions) in excess of US$20,000.  Each contract
listed in Schedule 5.01(o) is in full force and effect and has not been
defaulted upon by any party to such contract.

 
(p)
Mining Rights. Each GGC Subsidiary is in possession of all mining rights (all of
which are set out in Schedule 5.01(p)) (the “Mining Rights”) necessary for such
GGC Subsidiary to operate its actual or intended business. ”). A map that
depicts the details of these mining concessions is included in Schedule 5.01(p).
All such Mining Rights have been granted to such GGC Subsidiary pursuant to
valid authorizations in full force and effect and all such Mining Rights during
such relevant time period shall be located on or with respect to the properties
set out in Schedule 5.01(p) on which such GGC Subsidiary holds valid rights in
full force and effect or as otherwise obtained through valid and enforceable
contracts.  None of the Mining Rights are subject to any pending, or to GGC’s or
such GGC Subsidiary’s knowledge, threatened dispute, condemnation or
expropriation proceedings or to any right or interest of any person superior at
law to such Mining Rights or which in any way will impair or restrict the
ability of such GGC Subsidiary to use, enjoy and exercise such Mining
Rights.  None of the Mining Rights are subject to the approval of, grant from or
are otherwise dependent upon any first nation or native peoples.  Except as set
out on Schedule 5.01(p), the Mining Rights, the claims attached thereto and the
lands on which they are located are free from obligations, mortgages,
prohibitions, restrictions, injunction orders, promises, options, royalties or
other personal or contractual rights whatsoever, royalties, contracts of leases
or obligations of any type in favor of third parties and also free of
litigations, debts or other judicial or voluntary restrictions that could
affect  its ownership, use and possession or any of its rights.

 
(q)
Permits and Approvals. Each GGC Subsidiary has kept and keeps in total good
standing all the permits, approvals and necessary authorizations for the Mining
Rights.

 
(r)
Amarant Investments to Date. GGC hereby acknowledges that Conventus has made
US$1,000,000 million in payments for the GGC Subsidiaries to date and that the
credit for those payments is being transferred by this Agreement to Amarant.

 
(s)
Shareholder authority.  Under Delaware law, GGC does not require the approval of
a majority of its shareholders to effect the transactions contemplated by this
Agreement (including the transfer of the Global Oro Interest and the Global
Plata Interest).

 
(t)
There are no material changes from regarding the financial condition of Global
Oro, Global Plata, GGV or Minera Global from the financial information regarding
those companies incorporated in GGC’s Form 10-K filed with the SEC on April 14,
2011 and subsequent quarterly filings with the US Securities and Exchange
Commission (nor are there any material liabilities not disclosed therein) or as
provided to Amarant’s Chilean counsel.

 
 
9

--------------------------------------------------------------------------------

 
 
(u)
Any governmental certificates regarding the mining claims on the Pureo Property
that are produced within 20 days of the Closing will demonstrate that GGV or
Minera Global is the sole holder of such claims and will not demonstrate any
lien or other encumberance theron.

 
5.02           Amarant Representations and Warranties. Amarant hereby represents
and warrants to GGC, as of the date hereof and as of the Closing Date, the
following matters as applicable to Amarant:
 
(a)  
Title to 1% Amarant Interest. Prior to the issuance of the Amarant Interest,
Amarant will be authorized to issue the 1% Amarant Interest to GGC, and upon
doing so GGC will have good and valid title to, and sole record and beneficial
ownership of, the 1% Amarant Interest free and clear of any and all Liens.  Upon
Issuance, the 1% Amarant Interest will be validly issued, fully paid and
non-assessable.  Amarant has not entered into any agreement or arrangement
pursuant to which it is, or may be, required to issues membership interests in
Amarant as a result of the transactions contemplated by this Agreement.

 
(b)  
Disputes/Litigation.  (i) There is no (and has not been any) action, lawsuit,
proceeding, inquiry or investigation before or by any governmental authority
pending or, to the knowledge of Amarant, threatened against or affecting Amarant
or any of its officers or directors (in their capacity as officers and directors
of Amarant) and (ii) there is no (and has not been any) civil action, lawsuit,
arbitration or other similar proceeding, before or by any governmental authority
pending or, to the knowledge of Amarant, threatened against or affecting Amarant
or any of its officers or directors (in their capacity as officers and directors
of Amarant).

 
(c)  
Commencement of production. Upon Closing, Amarant will be responsible for the
July 24, 2009 contractual condition with Juan Jose Quijano Fernandez and Juan
Jose Quijano Claro to commence production on a commercial basis on the Pureo
Property on or before August 15, 2011 (a date which has subsequently been
postponed by Juan Jose Quijano Fernandez and Juan Jose Quijano Claro to December
31, 2012).

 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
6.01           Conduct of Business Prior to Closing.  From the date of this
Agreement until Closing, none of Global Oro, Global Plata, Minera Global nor GGV
shall (and none of the Parties hereto shall cause GGV to) (i) conduct its
business outside of the ordinary course and in all material respects in a manner
not consistent with past practice or (ii) take any of the following actions
without the consent of the other Parties:
 
(a)  
change the remuneration or any material term of employment of any director,
officer or employee of any GGC Subsidiary, other than (i) as required by law and
(ii) pursuant to the terms of any arrangements as in effect as of the date of
this Agreement;

 
 
10

--------------------------------------------------------------------------------

 
 
(b)  
declare or pay any dividend or make any other distribution;

 
(c)  
purchase or sell any material assets, other than any purchase of assets (which
alone or in a series of transactions totals more than $10,000) all of which
permissible purchases are to be disclosed in a certificate (Certificate 6.01(c))
to be provided to Amarant at Closing;

 
(d)  
enter into, amend or terminate any material agreement or arrangement;

 
(e)  
amend its operating agreement, certificate of formation or other charter and
operative documents;

 
(f)  
borrow any money or incur any other indebtedness (including failing to settle
accounts payable in a timely manner);

 
(g)  
appoint any person as a director or executive officer or engage any person as a
consultant; and

 
(h)  
amend any insurance contract, allow any insurance policy to expire or terminate
or fail to notify any insurer of an insurance claim in accordance with the
relevant provisions of the applicable policy.

 
ARTICLE VII
 
CONDITIONS TO CLOSING
 
7.01           Conditions to the obligations of Amarant.  The obligations of
Amarant under this Agreement shall be subject to the satisfaction (or waiver by
Amarant), at or before the Closing, of each of the following conditions:
 
(a)  
Representations, Warranties and Covenants.  (i) The representations and
warranties of GGC and each GGC Subsidiary contained in this Agreement shall have
been true and correct in all material respects as of the date of this Agreement
and shall be true and correct in all material respects as of the Closing Date,
except for such failures to be true and correct as, individually or in the
aggregate, would not have a material adverse effect on any of the GGC
Subsidiaries (or all of them in the aggregate) and (ii) the covenants and
agreements contained in this Agreement to be performed or complied with by GGC
and the GGC Subsidiaries on or before the Closing shall have been performed or
complied with in all material respects.

 
(b)  
No Injunction.  There shall not be any injunction, judgment, order, decree,
ruling or charge in effect preventing the consummation of the transactions
contemplated by this Agreement.

 
(c)  
Due Diligence.  The reasonably satisfactory completion of a due diligence review
related to the GGC subsidiaries and GGC’s ownership of Global Oro and Global
Plata.

 
(d)  
Closing Documents.  GGC and the GGC Subsidiaries shall have delivered or caused
to be delivered to Amarant on or prior to the Closing Date, in form and
substance satisfactory to Amarant:

 
 
11

--------------------------------------------------------------------------------

 
 
(i)  
good and sufficient instruments of sale, transfer, assignment and conveyance in
form satisfactory to Amarant, selling, transferring, assigning and conveying to
Amarant valid title to the Global Oro Interest and the Global Plata Interest,
each free of any Liens;

 
(ii)  
the executed Global Oro Amended Operating Agreement and the Global Oro member
resolutions approving the Global Oro Amended Operating Agreement,

 
(iii)  
the executed Global Plata Amended Operating Agreement and the Global Plata
member resolutions approving the Global Plata Amended Operating Agreement,

 
(iv)  
the resolutions of GGC’s board of directors approving the transactions
contemplated by this Agreement, and

 
(v)  
a letter from Ted Urquhart stating that upon Closing he resigns from his
position as a representante of GGV.

 
7.02           Conditions to the Obligations GGC.  The obligations of GGC under
this Agreement shall be subject to the satisfaction (or waiver by the Seller) on
or before the Closing Date, of each of the following conditions:
 
(a)  
Representations, Warranties and Covenants.  (i) The representations and
warranties of Amarant contained in this Agreement shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of the Closing Date, except for
such failures to be true and correct as, individually or in the aggregate, would
not have a material adverse effect on Amarant.  (ii) The covenants and
agreements contained in this Agreement to be performed or complied with by
Amarant on or before the Closing shall have been performed or complied with in
all material respects.

 
(b)  
No Injunction.  There shall not be any injunction, judgment, order, decree,
ruling or charge in effect preventing the consummation of the transactions
contemplated by this Agreement

 
(c)  
Due Diligence.  The reasonably satisfactory completion of a due diligence review
related to Amarant.

 
(d)  
Closing Documents.  Amarant shall have delivered or caused to be delivered to
GGC on or prior to the Closing Date, in form and substance satisfactory to GGC:

 
(i)  
a written consent (and any amendments thereto) from Juan Jose Quijano Fernandez
and Juan Jose Quijano Claro extending to December 31, 2012 the production
arrangement on the Pureo Property upon payment of $1,000,000 by December 15,
2011.

 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.01           Survival.  The representations and warranties of the Parties
contained in Articles IV and V of this Agreement shall survive the Closing.
 
8.02           Indemnification by Amarant Indemnitors.  Each of GGC and each GGC
Subsidiary (an “Amarant Indemnitor”) shall indemnify Amarant or its affiliates,
past and present officers, directors, shareholders, managers, partners, members,
attorneys, legal representatives, agents and employees (collectively, the
“Amarant Indemnitees”) and hold the Amarant Indemnitees harmless in respect of
any and all Losses arising out of or resulting from any inaccuracy or breach of
any representation or any breach of any warranty, covenant or agreement made by
an Amarant Indemnitor in this Agreement.  Notwithstanding the foregoing, no
Amarant Indemnitor shall have an obligation to indemnify any Amarant Indemnitee
for any such Losses to the extent such Losses arise from the willful misconduct
or gross negligence of an Amarant Indemnitee or from the breach or inaccuracy of
a representation or warranty of an Amarant Indemnitee contained herein.
 
8.03           Indemnification by GGC Indemnitors.  Amarant (the “GGC
Indemnitor”) shall indemnify GGC or its affiliates, past and present officers,
directors, shareholders, managers, partners, members, attorneys, legal
representatives, agents and employees (collectively, the “GGC Indemnitees”) and
hold GGC Indemnitees harmless in respect of any and all Losses arising out of or
resulting from any inaccuracy or breach of any representation or any breach of
any warranty, covenant or agreement made by the GGC Indemnitor in this
Agreement.  Notwithstanding the foregoing, the GGC Indemnitor shall have no
obligation to indemnify any GGC Indemnitee for any such Losses to the extent
such Losses arise from the willful misconduct or gross negligence of a GGC
Indemnitee or from the breach or inaccuracy of a representation or warranty of a
GGC Indemnitee contained herein.
 
ARTICLE IX
 
TERMINATION
 
9.01           Termination.  Unless there has been a Closing, this Agreement
shall be terminated upon the earlier of December 15, 2011 or the written
agreement of the Parties, provided that Amarant may extend this agreement until
December 30, 2011 if it provides notice to GGC.
 
ARTICLE X
 
MISCELLANEOUS
 
10.01           Amendment and Modification.  This Agreement may be amended,
modified and supplemented only by written agreement of the Parties.
 
10.02           Governing Law & Jurisdiction.  This validity, interpretation,
performance and enforcement of this Agreement shall be governed by, and
construed in accordance with, the law of the State of New York (without giving
effect to the laws, rules or principles of the State of New York regarding
conflicts of laws), except in the case of Mining Law in which the laws of the
Republic of Chile shall apply.
 
 
13

--------------------------------------------------------------------------------

 
 
In the event of any dispute, claim, question, or disagreement arising from or
relating to this Agreement or the breach hereof, the parties hereto shall use
their best efforts to settle the dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 30 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules, including the Optional
Rules for Emergency Measures of Protection (in instances when there is a high
likelihood that attempting to reach a solution within the 30 day window would
cause irrevocable harm to one of the parties).  Judgment on the award of the
arbitrator(s) may be entered in any court having jurisdiction thereof.


10.03           Severability.  If any provision of this Agreement shall be held
to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason, (a) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the Parties as expressed
in, and the benefits to the Parties provided by, this Agreement or (b) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement
(including, without limitation, addition of necessary further provision to this
Agreement) so as to give effect to the intent as so expressed and the benefits
so provided. Such holding shall not affect or impair the validity,
enforceability or legality of such provision in any other jurisdiction or under
any other circumstances.  Neither such holding nor such reformation or severance
shall affect or impair the legality, validity or enforceability of any other
provision of this Agreement.
 
10.04           Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties and no Party shall be liable or bound to another Party
in any manner by any warranties, representations or covenants except as
specifically set forth herein.
 
10.05           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any such counterpart may
be delivered by facsimile.
 
10.06           Press Releases and Announcements, Disclosure.  No press release
or other public announcement or disclosure related to this Agreement or the
transactions contemplated herein (including but not limited to the terms and
conditions of this Agreement) shall be issued or made by or on behalf of a Party
hereto without the prior approval of both Parties hereto.  The foregoing shall
not prohibit any disclosure required by Law, provided that the disclosing Party
shall use best efforts to consult with the other Party in advance of such
disclosure.
 
10.07           Payments.  All payments to be made under this Agreement shall be
made free from any right of counterclaim or set off and without deduction or
withholding other than any deduction or withholding required by Law.
 
10.08           No Waiver.  No waiver of any provision of this Agreement shall
be binding upon a Party unless such waiver is expressly set forth in a written
instrument that is executed and delivered by the non-waiving Party. Such waiver
shall be effective only to the extent specifically set forth in such written
instrument. Neither the exercise (from time to time and at any time) by a Party
of, nor the delay or failure (at any time or for any period of time) to
exercise, any right, power or remedy shall constitute a waiver of the right to
exercise, or impair, limit or restrict the exercise of, such right, power or
remedy or any other right, power or remedy at any time and from time to time
thereafter.  No waiver of any right, power or remedy of a Party shall be deemed
to be a waiver or any other right, power or remedy of such Party or shall,
except to the extent so waived, impair, limit or restrict the exercise of such
right, power or remedy.
 
 
14

--------------------------------------------------------------------------------

 
 
10.09           Headings.  The headings set forth in this Agreement have been
inserted for convenience of reference only and shall not be considered a part of
this Agreement and shall not limit, modify or affect in any way the meaning or
interpretation of this Agreement.
 
10.10           No Third Party Beneficiaries.  This Agreement is for the sole
and exclusive benefit of the Parties hereto and their successors and permitted
assigns, and nothing herein expressed or implied shall give, or be construed to
give, to any Person, other than the Parties hereto and such successors and
permitted assigns, any legal or equitable right, remedies or claims under or
with respect to this Agreement or any provisions hereof.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 
Conventus Ltd.
 
By:                                                      
Name:
Title:
 
Amarant Mining Ltd.
 
By:                                                      
Name:
Title:
 
Global Gold Corporation
 
By:                                                      
Name:
Title:
 
Global Oro LLC
 
By:                                                      
Name:
Title:


 
Global Plata LLC
 
By:                                                      
Name:


 
Ian Hague, solely for purposes of Section 3.02(b)(vi), Section 9 and Section 10
 
By:                                                      
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.02(b)
 
Agreements Between GGC Subsidiaries and Juan Jose Quijano Fernandez, Juan Jose
Quijano Claro and Parties Related to those Persons
 
As reported, referenced, and filed in Global Gold Corporation’s Annual Report on
Form 10-K filed with the SEC on April 14, 2011 and subsequent quarterly filings
with the SEC.  In addition to which Global Gold sold certain equipment stored at
the Guadeloupe site to Mr. Juan Jose Claro Quijano in November 2011 in exchange
for 125,000 shares of Global Gold Corporation plus cash.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.01(a)
 
Indebtedness of GGC Subsidiaries
 
As reported, referenced, and filed in Global Gold Corporation’s Annual Report on
Form 10-K filed with the SEC on April 14, 2011 and subsequent quarterly filings
with the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.01(m)
 
Affiliated Transactions
 
As reported, referenced, and filed in Global Gold Corporation’s Annual Report on
Form 10-K filed with the SEC on April 14, 2011 and subsequent quarterly filings
with the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.01(n)
 
Property
 
As filed in Global Gold Corporation’s Annual Report on Form 10-K filed with the
SEC on April 14, 2011 and subsequent quarterly latest filing which was filed
with the SEC on August 22, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.01(o)
 
Contracts
 
As reported, referenced, and filed in Global Gold Corporation’s Annual Report on
Form 10-K filed with the SEC on April 14, 2011 and subsequent quarterly filings
with the SEC.  In addition to which Global Gold sold certain equipment stored at
the Guadeloupe site to Mr. Juan Jose Claro Quijano in November 2011 in exchange
for 125,000 shares of Global Gold Corporation plus cash.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.01(p)
 
Mining Rights
 
As reported, referenced, and filed in Global Gold Corporation’s Annual Report on
Form 10-K filed with the SEC on April 14, 2011 and subsequent quarterly filings
with the SEC.
 


 